EXHIBIT 10.3

 

MTC TECHNOLOGIES, INC.

 

2002 Equity and Performance Incentive Plan

(Amended and Restated February 25, 2004)

 

1. Purpose. The purpose of the Plan is to attract and retain directors,
consultants, officers and other key employees of MTC Technologies, Inc., a
Delaware corporation and its Subsidiaries and to provide to such persons
incentives and rewards for superior performance.

 

2. Definitions. As used in this Plan,

 

(a) “Board” means the Board of Directors of the Company and, to the extent of
any delegation by the Board to a committee (or subcommittee thereof) pursuant to
Section 14 of this Plan, such committee (or subcommittee).

 

(b) “Business Combination” will have the meaning provided in Section 10 of this
Plan.

 

(c) “Change in Control” will have the meaning provided in Section 10 of this
Plan.

 

(d) “Code” means the Internal Revenue Code of 1986, as amended from time to
time.

 

(e) “Common Shares” means the shares of common stock, par value $.001 per share,
of the Company or any security into which such Common Shares may be changed by
reason of any transaction or event of the type referred to in Section 9 of this
Plan.

 

(f) “Company” means MTC Technologies, Inc., a Delaware corporation.

 

(g) “Date of Grant” means the date specified by the Board on which a grant of
Option Rights or a grant or sale of Restricted Shares or Restricted Share Units
will become effective (which date will not be earlier than the date on which the
Board takes action with respect thereto).

 

(h) “Director” means a member of the Board of Directors of the Company.

 

(i) “Exchange Act” means the Securities Exchange Act of 1934, as amended, and
the rules and regulations thereunder, as such law, rules and regulations may be
amended from time to time.

 

(j) “Incentive Stock Options” means Option Rights that are intended to qualify
as “incentive stock options” under Section 422 of the Code or any successor
provision.

 

(k) “Incumbent Board” will have the meaning provided in Section 10 of this Plan.

 

(l) “Market Value per Share” means, as of any particular date, (i) the closing
sale price per Common Share as reported on the principal exchange on which
Common Shares are then trading, if any, or, if applicable the Nasdaq National
Market System, on the Date of Grant, or if there are no sales on such day, on
the next preceding trading day during which a sale occurred, or (ii) if clause
(i) does not apply, the fair market value of the Common Shares as determined by
the Board.

 

(m) “Non-Employee Director” means a Director who is not an employee of the
Company or any Subsidiary.

 

1



--------------------------------------------------------------------------------

(n) “Optionee” means the optionee named in an agreement evidencing an
outstanding Option Right.

 

(o) “Option Price” means the purchase price payable on exercise of an Option
Right.

 

(p) “Option Right” means the right to purchase Common Shares upon exercise of an
option granted pursuant to Section 4 or Section 7 of this Plan.

 

(q) “Outstanding Company Voting Securities” will have the meaning provided in
Section 10 of this Plan.

 

(r) “Participant” means a person who is selected by the Board to receive
benefits under this Plan and who is at the time a consultant, an officer, or
other key employee of the Company or any one or more of its Subsidiaries, or who
has agreed to commence serving in any of such capacities within 90 days of the
Date of Grant, and will also include each Non- Employee Director who receives an
award of Option Rights, Restricted Shares or Restricted Share Units.

 

(s) “Person” will have the meaning provided in Section 10 of this Plan.

 

(t) “Plan” means this MTC Technologies, Inc. 2002 Equity and Performance
Incentive Plan (Amended and Restated February 25, 2004).

 

(u) “Restricted Shares” means Common Shares granted or sold pursuant to Section
5 or Section 7 of this Plan as to which neither the substantial risk of
forfeiture nor the prohibition on transfers referred to in such Section 5 has
expired.

 

(v) “Restricted Share Units” means an award made pursuant to Section 6 of this
Plan of the right to receive Common Shares at a specified time in the future.

 

(w) “Soin Group” will have the meaning provided in Section 10 of this Plan.

 

(x) “Subsidiary” means a corporation, company or other entity (i) more than 50
percent of whose outstanding shares or securities (representing the right to
vote for the election of directors or other managing authority) are, or (ii)
which does not have outstanding shares or securities (as may be the case in a
partnership, joint venture or unincorporated association), but more than 50
percent of whose ownership interest representing the right generally to make
decisions for such other entity is, now or hereafter, owned or controlled,
directly or indirectly, by the Company except that for purposes of determining
whether any person may be a Participant for purposes of any grant of Incentive
Stock Options, “Subsidiary” means any corporation in which at the time the
Company owns or controls, directly or indirectly, more than 50 percent of the
total combined voting power represented by all classes of stock issued by such
corporation.

 

3. Shares Available Under the Plan.

 

(a) Subject to adjustment as provided in Section 3(b) and Section 9 of this
Plan, the number of Common Shares that may be issued or transferred (i) upon the
exercise of Option Rights, (ii) as Restricted Shares and released from
substantial risks of forfeiture thereof, (iii) as Restricted Stock Units, (iv)
as awards to Non-Employee Directors or (v) in payment of dividend equivalents
paid with respect to awards made under the Plan will not exceed in the aggregate
474,599 Common Shares, plus any shares described in Section 3(b). Such shares
may be shares of original issuance or treasury shares or a combination of the
foregoing.

 

2



--------------------------------------------------------------------------------

(b) The number of shares available in Section 3(a) above will be adjusted to
account for shares relating to awards that expire, are forfeited or are
transferred, surrendered or relinquished upon the payment of any Option Price by
the transfer to the Company of Common Shares or upon satisfaction of any
withholding amount. Upon payment in cash of the benefit provided by any award
granted under this Plan, any shares that were covered by that award will again
be available for issue or transfer hereunder.

 

(c) Notwithstanding anything in this Section 3, or elsewhere in this Plan, to
the contrary and subject to adjustment as provided in Section 9 of this Plan,
(i) the aggregate number of Common Shares actually issued or transferred by the
Company upon the exercise of Incentive Stock Options will not exceed 474,599
Common Shares; (ii) no Participant will be granted Option Rights in the
aggregate, for more than 24,718 Common Shares during any calendar year; (iii)
the number of shares issued as Restricted Shares or Restricted Share Units will
not in the aggregate exceed 74,156 Common Shares; and (iv) no Non- Employee
Director will be granted Option Rights, Restricted Shares and Restricted Share
Units, in the aggregate, for more than 24,718 Common Shares during any fiscal
year of the Company.

 

4. Option Rights. The Board may, from time to time and upon such terms and
conditions as it may determine, authorize the granting to Participants of
options to purchase Common Shares. Each such grant may utilize any or all of the
authorizations, and will be subject to all of the requirements contained in the
following provisions:

 

(a) Each grant will specify the number of Common Shares to which it pertains
subject to the limitations set forth in Section 3 of this plan.

 

(b) Each grant will specify an Option Price per share, which may not be less
than the Market Value per Share on the Date of Grant.

 

(c) Each grant will specify whether the Option Price will be payable (i) in cash
or by check acceptable to the Company, (ii) by the actual or constructive
transfer to the Company of Common Shares owned by the Optionee for at least 6
months having a value at the time of exercise equal to the total Option Price,
or (iii) by a combination of such methods of payment.

 

(d) Any grant may provide for deferred payment of the Option Price from the
proceeds of sale through a bank or broker on a date satisfactory to the Company
of some or all of the shares to which such exercise relates.

 

(e) Successive grants may be made to the same Participant whether or not any
Option Rights previously granted to such Participant remain unexercised.

 

(f) Each grant will specify the period or periods of continuous service by the
Optionee with the Company or any Subsidiary that is necessary before the Option
Rights or installments thereof will become exercisable and may provide for the
earlier exercise of such Option Rights in the event of a Change in Control.

 

(g) Option Rights granted under this Plan may be (i) options, including, without
limitation, Incentive Stock Options, that are intended to qualify under
particular provisions of the Code, (ii) options that are not intended to so
qualify, or (iii) combinations of the foregoing. Incentive Stock Options may be
granted to a Participant who on the Date of Grant is an officer or other key
employee of the Company or any Subsidiary.

 

(h) The Board may, at or after the Date of Grant of any Option Rights (other
than Incentive Stock Options), provide for the payment of dividend equivalents
to the Optionee on either a

 

3



--------------------------------------------------------------------------------

current or deferred or contingent basis or may provide that such equivalents
will be credited against the Option Price.

 

(i) No Option Right will be exercisable more than 10 years from the Date of
Grant.

 

5. Restricted Shares. The Board may also authorize the grant or sale of
Restricted Shares to Participants. Each such grant or sale may utilize any or
all of the authorizations, and will be subject to all of the requirements,
contained in the following provisions:

 

(a) Each such grant or sale will constitute an immediate transfer of the
ownership of Common Shares to the Participant in consideration of the
performance of services, entitling such Participant to voting, dividend and
other ownership rights, but subject to the substantial risk of forfeiture and
restrictions on transfer hereinafter referred to.

 

(b) Each such grant or sale may be made without additional consideration or in
consideration of a payment by such Participant that is less than Market Value
per Share at the Date of Grant.

 

(c) Each such grant or sale will provide that the Restricted Shares covered by
such grant or sale will be subject to a “substantial risk of forfeiture” within
the meaning of Section 83 of the Code for a period of not less than one year to
be determined by the Board at the Date of Grant and may provide for the earlier
lapse of such substantial risk of forfeiture in the event of a Change in
Control.

 

(d) Each such grant or sale will provide that during the period for which such
substantial risk of forfeiture is to continue, the transferability of the
Restricted Shares will be prohibited or restricted in the manner and to the
extent prescribed by the Board at the Date of Grant (which restrictions may
include, without limitation, rights of repurchase or first refusal in the
Company or provisions subjecting the Restricted Shares to a continuing
substantial risk of forfeiture in the hands of any transferee).

 

(e) Any such grant or sale of Restricted Shares may require that any or all
dividends or other distributions paid thereon during the period of such
restrictions be automatically deferred and reinvested in additional Restricted
Shares, which may be subject to the same restrictions as the underlying award.

 

(f) Each grant or sale of Restricted Shares will be evidenced by an agreement
executed on behalf of the Company by any officer and delivered to and accepted
by the Participant and will contain such terms and provisions, consistent with
this Plan, as the Board may approve. Unless otherwise directed by the Board, all
certificates representing Restricted Shares will be held in custody by the
Company until all restrictions thereon will have lapsed, together with a stock
power or powers executed by the Participant in whose name such certificates are
registered, endorsed in blank and covering such Shares.

 

6. Restricted Share Units. The Board may also authorize the granting or sale of
Restricted Share Units to Participants. Each such grant or sale may utilize any
or all of the authorizations, and shall be subject to all of the requirements
contained in the following provisions:

 

(a) Each such grant or sale shall constitute the agreement by the Company to
deliver Common Shares to the Participant in the future in consideration of the
performance of services, but subject to the fulfillment of such conditions as
the Board may specify.

 

4



--------------------------------------------------------------------------------

(b) Each such grant or sale may be made without additional consideration or in
consideration of a payment by such Participant that is less than the Market
Value per Share at the Date of Grant.

 

(c) Each such grant or sale shall be subject to forfeiture during a period of
not less than 1 year, as determined by the Board at the Date of Grant, and may
provide for the earlier lapse or other modification of such period of forfeiture
in the event of a Change in Control.

 

(d) Until the Common Shares underlying the Restricted Share Units are delivered
to the Participant, the Participant shall have no (i) right to transfer any
rights under his or her award; (ii) rights of ownership in the Common Shares
underlying the Restricted Share Units and (iii) right to vote such Common
Shares, but the Board may, at or after the Date of Grant, authorize the payment
of dividend equivalents on such Common Shares underlying the Restricted Share
Units on either a current or deferred or contingent basis, either in cash or in
additional Common Shares.

 

(e) Each grant or sale of Restricted Share Units will be evidenced by an
agreement executed on behalf of the Company by any officer and delivered to and
accepted by the Participant and will contain such terms and provisions,
consistent with this Plan, as the Board may approve.

 

7. Awards to Non-Employee Directors. The Board may, from time to time and upon
such terms and conditions as it may determine, authorize the granting to
Non-Employee Directors of Option Rights and may also authorize the grant or sale
of Restricted Shares and Restricted Share Units to Non- Employee Directors.

 

(a) Each grant of Option Rights awarded pursuant to this Section 7 will be upon
terms and conditions consistent with Section 4 of this Plan and will be
evidenced by an agreement in such form as will be approved by the Board. Each
grant will specify an Option Price per share, which will not be less than the
Market Value per Share on the Date of Grant. Each such Option Right granted
under the Plan will expire not more than 10 years from the Date of Grant and
will be subject to earlier termination as hereinafter provided. Unless otherwise
determined by the Board, such Option Rights will be subject to the following
additional terms and conditions:

 

  (i) Each grant will specify the number of Common Shares to which it pertains
subject to the limitations set forth in Section 3 of this plan.



  (ii) Each such Option Right will become exercisable to the extent of one-third
of the number of shares covered thereby one year after the Date of Grant and to
the extent of an additional one-third of such shares after each of the next two
successive years thereafter. Such Option Rights will become exercisable in full
immediately in the event of a Change in Control.

 

  (iii) In the event of the termination of service on the Board by the holder of
any such Option Rights, other than by reason of disability or death, the then
outstanding Option Rights of such holder may be exercised to the extent that
they would be exercisable on the date of such termination and will expire six
months and one day after such termination, or on their stated expiration date,
whichever occurs first.

 

  (iv) In the event of the death or disability of the holder of any such Option
Rights, each of the then outstanding Option Rights of such holder may be
exercised at any time within one year after such death or disability, but in no
event after the expiration date of the term of such Option Rights.

 

 

5



--------------------------------------------------------------------------------

  (v) If a Non-Employee Director subsequently becomes an employee of the Company
or a Subsidiary while remaining a member of the Board, any Option Rights held
under the Plan by such individual at the time of such commencement of employment
will not be affected thereby.

 

  (vi) Option Rights may be exercised by a Non-Employee Director only upon
payment to the Company in full of the Option Price of the Common Shares to be
delivered. Such payment will be made in cash or in Common Shares then owned by
the optionee for at least six months, or in a combination of cash and such
Common Shares.

 

  (vii) Common Shares acquired upon the exercise of these Option Rights may not
be transferred for one year except in the case of the Director’s death,
disability or other termination of service as a Director.

 

(b) Each grant or sale of Restricted Shares pursuant to this Section 7 will be
upon terms and conditions consistent with Section 5 of this Plan.

 

(c) Each grant or sale of Restricted Share Units pursuant to this Section 7 will
be upon terms and conditions consistent with Section 6 of this Plan.

 

8. Transferability.

 

(a) Except as otherwise determined by the Board, no Option Right will be
transferable by a Participant other than by will or the laws of descent and
distribution. Except as otherwise determined by the Board, Option Rights will be
exercisable during the Optionee’s lifetime only by him or her or by his or her
guardian or legal representative.

 

(b) The Board may specify at the Date of Grant that part or all of the Common
Shares that are (i) to be issued or transferred by the Company upon the exercise
of Option Rights (ii) no longer subject to the substantial risk of forfeiture
and restrictions on transfer referred to in Section 5 of this Plan, or (iii) to
be delivered to Participants pursuant to an award of Restricted Share Units,
will be subject to further restrictions on transfer.

 

9. Adjustments. The Board may make or provide for such adjustments in the
numbers of Common Shares covered by outstanding Option Rights or Restricted
Share Units granted hereunder, in the Option Price, and in the kind of shares
covered thereby, as the Board, in its sole discretion, exercised in good faith,
may determine is equitably required to prevent dilution or enlargement of the
rights of Participants or Optionees that otherwise would result from (a) any
stock dividend, stock split, combination of shares, recapitalization or other
change in the capital structure of the Company, or (b) any merger,
consolidation, spin-off, split- off, spin-out, split-up, reorganization, partial
or complete liquidation or other distribution of assets, issuance of rights or
warrants to purchase securities, or (c) any other corporate transaction or event
having an effect similar to any of the foregoing. Moreover, in the event of any
such transaction or event, the Board, in its discretion, may provide in
substitution for any or all outstanding awards under this Plan such alternative
consideration as it, in good faith, may determine to be equitable in the
circumstances and may require in connection therewith the surrender of all
awards so replaced. The Board may also make or provide for such adjustments in
the numbers of shares specified in Section 3 of this Plan as the Board in its
sole discretion, exercised in good faith, may determine is appropriate to
reflect any transaction or event described in this Section 9; provided, however,
that any such adjustment to the number specified in Section 3(c)(i) will be made
only if and to the extent that such adjustment would not cause any Option
intended to qualify as an Incentive Stock Option to fail so to qualify.

 

6



--------------------------------------------------------------------------------

10. Change in Control. For purposes of this Plan, a “Change in Control” will
mean if at any time any of the following events will have occurred:

 

(a) The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a “Person”) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of voting securities of the Company where such acquisition causes such Person to
own 50% or more of the combined voting power of the then outstanding voting
securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however, that
for purposes of this subsection (a), the following acquisitions shall not be
deemed to result in a Change of Control: (i) any acquisition of Outstanding
Company Voting Securities directly from the Company that is approved by the
Incumbent Board, (ii) any acquisition of Outstanding Company Voting Securities
by the Company, a Subsidiary of the Company or the Soin Group, or (iii) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any corporation controlled by the Company; or

 

(b) Individuals who, as of the date hereof, are members of the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the date hereof whose election, or nomination for election by the Company’s
stockholders, was approved by a vote of at least a majority of the members of
the Board then comprising the Incumbent Board (either by a specific vote or by
approval of the proxy statement of the Company in which such person is named as
a nominee for director, without objection to such nomination) shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board; or

 

(c) The consummation of a reorganization, merger or consolidation or sale or
other disposition of all or substantially all of the assets of the Company or
the acquisition of assets of another corporation, or other transaction
(“Business Combination”) excluding, however, a Business Combination (i) effected
by the Soin Group or (ii) pursuant to which (A) the individuals and entities who
were the beneficial owners of voting securities of the Company immediately prior
to such Business Combination beneficially own, directly or indirectly, more than
50% of each of (x) the then outstanding shares of common stock and (y) the
combined voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, of the entity resulting from such
Business Combination (including, without limitation, an entity that as a result
of such transaction owns the Company or all or substantially all of the
Company’s assets either directly or through one or more subsidiaries), (B) no
Person (excluding any employee benefit plan (or related trust) of the Company,
the Soin Group, the Company or such entity resulting from such Business
Combination) beneficially owns, directly or indirectly 50% or more of the
combined voting power of the then outstanding securities entitled to vote
generally in the election of directors of the entity resulting from such
Business Combination and (C) at least a majority of the members of the board of
directors of the corporation resulting from such Business Combination were
members of the Incumbent Board at the time of the execution of the initial
agreement, or of the action of the Board, providing for such Business
Combination; or

 

(d) Approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company except pursuant to a Business Combination that meets
each of the criteria described in clauses (A), (B) and (C) of subsection (c)(ii)
above.

 

(e) For purposes of this Section 10, the “Soin Group” shall mean Rajesh K. Soin,
and his spouse, his descendants and spouses of his descendants, trustees of
trusts established for the benefit of such persons (acting in their capacity as
trustees of such trusts), and executors of estates of such persons (acting in
their capacity as executors of such estates), and each person or entity of which
any of the

 

7



--------------------------------------------------------------------------------

foregoing owns (i) more than 50% of the voting stock or other voting interests
and (ii) stock or other interests representing more than 50% of the total value
of the stock or other interests of such person.

 

11. Fractional Shares. The Company will not be required to issue any fractional
Common Shares pursuant to this Plan. The Board may provide for the elimination
of fractions or for the settlement of fractions in cash.

 

12. Withholding Taxes. To the extent that the Company or any Subsidiary is
required to withhold federal, state, local or foreign taxes in connection with
any payment made or benefit realized by a Participant or other person under this
Plan, and the amounts available to the Company or such Subsidiary for such
withholding are insufficient, it will be a condition to the receipt of such
payment or the realization of such benefit that the Participant or such other
person make arrangements satisfactory to the Company or the Subsidiary, as the
case may be, for payment of the balance of such taxes required to be withheld,
which arrangements (in the discretion of the Board) may include relinquishment
of a portion of such benefit. The Company and/or a Subsidiary and a Participant
or such other person may also make similar arrangements with respect to the
payment of any taxes with respect to which withholding is not required.

 

13. Foreign Employees. In order to facilitate the making of any grant or
combination of grants under this Plan, the Board may provide for such special
terms for awards to Participants who are foreign nationals or who are employed
by the Company or any Subsidiary outside of the United States of America as the
Board may consider necessary or appropriate to accommodate differences in local
law, tax policy or custom. Moreover, the Board may approve such supplements to
or amendments, restatements or alternative versions of this Plan as it may
consider necessary or appropriate for such purposes, without thereby affecting
the terms of this Plan as in effect for any other purpose, and the Secretary or
other appropriate officer of the Company may certify any such document as having
been approved and adopted in the same manner as this Plan. No such special
terms, supplements, amendments or restatements, however, will include any
provisions that are inconsistent with the terms of this Plan as then in effect
unless this Plan could have been amended to eliminate such inconsistency without
further approval by the stockholders of the Company.

 

14. Administration of the Plan.

 

(a) This Plan will be administered by the Board, which may from time to time
delegate all or any part of its authority under this Plan to a committee of the
Board (or subcommittee thereof) consisting of not less than two Non-Employee
Directors appointed by the Board. A majority of the committee (or subcommittee)
will constitute a quorum, and the action of the members of the committee (or
subcommittee) present at any meeting at which a quorum is present, or acts
unanimously approved in writing, will be the acts of the committee (or
subcommittee). To the extent of any such delegation, references in this Plan to
the Board will be deemed to be references to any such committee or subcommittee.

 

(b) The interpretation and construction by the Board of any provision of this
Plan or of any agreement, notification or document evidencing the grant of
Option Rights, Restricted Shares or Restricted Share Units and any determination
by the Board pursuant to any provision of this Plan or of any such agreement,
notification or document will be final and conclusive. No member of the Board
will be liable for any such action or determination made in good faith.

 

15. Amendments, Etc.

 

(a) The Board may at any time and from time to time amend the Plan in whole or
in part; provided, however, that any amendment which must be approved by the
stockholders of the Company in order to comply with applicable law or Nasdaq
rules or, if the Common Shares are not traded

 

8



--------------------------------------------------------------------------------

on the Nasdaq National Market System, the principal national securities exchange
upon which the Common Shares are traded or quoted, will not be effective unless
and until such approval has been obtained. Presentation of this Plan or any
amendment hereof for stockholder approval will not be construed to limit the
Company’s authority to offer similar or dissimilar benefits under other plans
without stockholder approval.

 

(b) The Board also may permit Participants to elect to defer the issuance of
Common Shares or the settlement of awards in cash under the Plan pursuant to
such rules, procedures or programs as it may establish for purposes of this
Plan. The Board also may provide that deferred issuances and settlements include
the payment or crediting of dividend equivalents or interest on the deferral
amounts.

 

(c) The Board may condition the grant of any award or combination of awards
authorized under this Plan on the surrender or deferral by the Participant of
his or her right to receive a cash bonus or other compensation otherwise payable
by the Company or a Subsidiary to the Participant.

 

(d) In case of termination of employment by reason of death, disability or
normal or early retirement, or in the case of hardship or other special
circumstances, of a Participant who holds an Option Right not immediately
exercisable in full, any Restricted Shares or Restricted Share Units as to which
any risk of forfeiture or the prohibition or restriction on transfer has not
lapsed, or who holds Common Shares subject to any transfer restriction imposed
pursuant to Section 8(b) of this Plan, the Board may, in its sole discretion,
accelerate the time at which such Option Right may be exercised, the time at
which any substantial risk of forfeiture or other period of forfeiture or
prohibition or restriction on transfer will lapse or the time when such transfer
restriction will terminate or may waive any other limitation or requirement
under any such award.

 

(e) This Plan will not confer upon any Participant any right with respect to
continuance of employment or other service with the Company or any Subsidiary,
nor will it interfere in any way with any right the Company or any Subsidiary
would otherwise have to terminate such Participant’s employment or other service
at any time.

 

(f) To the extent that any provision of this Plan would prevent any Option Right
that was intended to qualify as an Incentive Stock Option from qualifying as
such, that provision will be null and void with respect to such Option Right.
Such provision, however, will remain in effect for other Option Rights and there
will be no further effect on any provision of this Plan.

 

16. Termination. No grant will be made under this Plan more than 10 years after
the date on which this Plan is first approved by the stockholders of the
Company, but all grants made on or prior to such date will continue in effect
thereafter subject to the terms thereof and of this Plan.

 

9